Citation Nr: 0843654	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  He died in January 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 rating determinations of the 
Department of Veterans Affairs (VA) Regional Offices in 
Lincoln, Nebraska, that denied the appellant's claims for 
entitlement to service connection for the cause of the 
veteran's death and for additional amounts for burial 
benefits.  

The issue of entitlement to additional burial benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on her part.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in January 2005; the immediate cause of death listed on his 
death certificate is respiratory insufficiency due to or as a 
consequence of hypoxemia, chronic 02 requirement, due to or 
as a consequence of severe chronic obstructive lung disease.  
Other conditions that contributed to death but not in the 
underlying cause included third degree heart block, renal 
insufficiency and congestive heart failure.  

2.  At the time of the veteran's death, service connection 
was in effect for nicotine dependence, rated as 0 percent 
disabling, chronic obstructive pulmonary disease (COPD); 
emphysema as secondary to service-connected nicotine 
dependence, rated as 100 percent disabling; a heart 
condition, characterized as coronary artery disease and 
arteriosclerotic cardiovascular disease, as secondary to 
nicotine dependence, rated 30 percent disabling; and 
peripheral vascular disease of the right and left lower 
extremities as secondary to nicotine dependence, rated as 60 
and 20 percent disabling, respectively.

3. The appellant's claim was received after June 9, 1998.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  However, although this notice is no 
longer required, the Board observes that the appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim decided herein.  A 
letter sent in March 2005 expressly told her to provide any 
relevant evidence in her possession.  See Pelegrini II, 18 
Vet App. at 120.

After careful review of the claims folder, the Board finds 
that the March 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for the cause of the veteran's death.  Specifically, 
she was advised that she must either show that a contributory 
cause of the veteran's death was due to injury or disease 
that began during service or that his already service-
connected disability(ies) caused or contributed to the 
veteran's death.  The March 2005 letter also informed the 
appellant about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant.  
Finally, this letter advised her of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

With respect to the timing of this letter, the March 2005 
letter was sent prior to the August 2005 RO rating decision.  
Thus, notice regarding the VCAA elements addressed in this 
letter was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held, in relevant part, that the VCAA 
notice must include notice regarding the establishment of an 
effective date for the award of benefits.  No such notice was 
provided to the appellant; however, the Board finds this 
error to be nonprejudicial.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  With respect to the present claim for 
service connection for the cause of the veteran's death, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since the claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

As discussed above, the March 2005 letter provided adequate 
notice regarding Hupp element (2) as well as element (3) with 
respect to establishing service connection for the cause of 
the veteran's death as due to a disability directly related 
to service.  However, the appellant asserts entitlement to 
service connection for the cause of the veteran's death as 
secondary to a service-connected disability.  She also 
contends service connection based on the effects of tobacco 
products. Unfortunately, none of the letters sent throughout 
this appeal notified the appellant regarding what information 
and evidence is necessary to establish service connection on 
a secondary basis or as due to tobacco use.  Such notice 
errors are presumed prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

As will be discussed in more detail below, service connection 
for the cause of the veteran's death as either directly due 
to tobacco use or as secondary to his service-connected 
disabilities, secondary to nicotine dependence acquired in 
service, cannot be granted as a matter of law.  See 38 
U.S.C.A. § 1103 (West 2002); Stoll v. Nicholson, 401 F.3d 
1375 (Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 
(2003); 38 C.F.R. § 3.300 (2007).  As such, there is no 
prejudice to the appellant in proceeding with a decision.

In addition to a lack of Hupp notice addressing the 
appellant's claimed theories of entitlement, she was not 
provided a statement of the conditions for which the veteran 
was service connected at the time of his death.  
Nevertheless, the Board concludes that a remand is 
unnecessary because the record demonstrates that the 
appellant had actual knowledge of the veteran's service-
connected disabilities.  See Sanders, supra.  As discussed 
below, the appellant asserts that the veteran's service-
connected COPD as secondary to nicotine dependence caused his 
death, thereby demonstrating knowledge that such disability 
is service connected.  See substantive appeal (VA Form 9) 
dated September 6, 2005.

As noted above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication. As such, 
the Board finds that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim.  38 U.S.C.A. § 
5103A(a).  In this regard, the veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant medical records pertaining to the veteran.  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide the appellant's claim.  Thus, no remand 
for a VA medical opinion is warranted.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and 
not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is "necessary 
to substantiate the claimant's claim for a benefit").  In the 
present case, the only theory advanced by the appellant that 
is plausible in light of the current record involves awarding 
service connection for the cause of the veteran's death due, 
in part, to in-service tobacco use.  However, as discussed in 
more detail below, this theory of entitlement is barred as a 
matter of law.  Therefore, no medical opinion would aid in 
substantiating the appellant's claim.  As for the remaining 
record, there is nothing to indicate that the veteran's death 
was related to military service.  Furthermore, the appellant 
does not assert any theory of entitlement that is not based 
on the veteran's tobacco use.  As such, there is no need to 
obtain a medical opinion.  Id.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Analysis

Pertinent Facts

In April 1998, the veteran filed a claim for service 
connection for disabilities that included emphysema.  

In a statement (VA Form 21-4138) received in April 1998, the 
veteran reported that he began to heavily smoke cigarettes 
during service, and became addicted to nicotine as a result. 
Competent medical evidence of record and the veteran's own 
statements reflect that he was a heavy smoker for several 
decades.

In a rating decision in December 1998, the RO granted service 
connection for nicotine dependence, rated 0 percent 
disabling; COPD as secondary to nicotine dependence, rated 
100 percent disabling; a heart condition as secondary to 
nicotine dependence, rated 30 percent disabling; and 
peripheral vascular disease of the right and left lower 
extremities as secondary to nicotine dependence, rated 60 and 
20 percent disabling respectively, all effective April 7, 
1998.  In addition, the veteran was granted special monthly 
compensation at the housebound rate, effective April 7, 1998.  

On file is a certificate of death showing that the veteran 
died in January 2005.  It lists the immediate cause of death 
as respiratory insufficiency due to or as a consequence of 
hypoxemia, chronic O2 requirement, due to or as a consequence 
of severe COPD.  Other significant conditions that 
contributed to death but did not result in the underlying 
cause were third degree heart block, renal insufficiency and 
congestive heart failure.  

In February 2005, the appellant filed a claim for DIC 
benefits.  

In a statement dated in April 2005, the appellant asserted 
that the veteran's death was caused by his service-connected 
COPD which, in turn, was caused by his service-connected 
nicotine dependence.  She said that this fact plus the fact 
that the veteran was found to be 100 percent disabled due to 
his COPD entitles her to DIC benefits.  

In the notice of disagreement, dated in August 2005, the 
appellant asserted that the change in law regarding cigarette 
smoking did not change the fact that VA approved the 
veteran's claim for service connection for COPD as secondary 
to smoking in service and that his COPD was indeed the cause 
of his death.  She went on to contend that VA was "grasping 
between the lines to deny [her] DIC".  

Law and Discussion

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300(a).  See also 
38 U.S.C.A. § 1103.  

In a precedential opinion, VA's General Counsel has held that 
neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, bar a 
finding of secondary service connection for a disability or 
death related to the use of tobacco products after the 
veteran's service, where that disability is proximately due 
to a service-connected disability that is not service 
connected on the basis of being attributable to the veteran's 
use of tobacco products during service.  VAOPGCPREC 6-2003.  

In the instant case, there is no disputing that the veteran's 
service-connected COPD is secondary to his nicotine 
dependence in service and that his COPD, per his death 
certificate, is related to the cause of his death.  However, 
there is also no disputing that the appellant filed her claim 
for DIC in February 2005 which was after the June 9, 1998 
change in law which bars claims for compensation or DIC based 
on the use of tobacco products.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2008).

The appellant acknowledges that the law with respect to 
claims involving tobacco products has changed since the 
veteran filed his service connection claim in April 1998, but 
states that the fact remains that the veteran was 100 percent 
disabled at the time of his death due to service-connected 
COPD as secondary to nicotine dependence.  She asserted in 
August 2005 that VA was "grasping between the lines to deny 
[her] DIC".  

With respect to DIC claims, it is essential to note that the 
Court and the Federal Circuit have held that a claim for DIC 
is treated as an original claim by the survivor, independent 
of claims for service connection brought by the veteran 
during his lifetime, and unprejudiced by any adjudications 
concerning such claims.  See Stoll v. Nicholson, 401 F.3d 
1375, 1380 (Fed. Cir. 2005).  In Stoll, the Federal Circuit 
stated that "...it is clear that survivors of such veterans 
do not inherit the veteran's prior service-connection status 
for purposes of DIC claims.  The veteran's entitlement and a 
survivor's entitlement are two different claims."  Stoll.
See also Kane v. Principi, 17 Vet. App. 97 (2003). 

Thus, even though it was previously determined that the 
veteran's nicotine dependence was acquired during service and 
service connection was in effect for COPD as secondary to the 
veteran's nicotine dependence, service connection for the 
cause of the veteran's death is precluded as a matter of law 
based on this theory.  38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300 (2008).  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As noted above, the veteran was also service connected for a 
heart disability, namely coronary artery disease and 
arteriosclerotic cardiovascular disease, as secondary to 
nicotine dependence.  His death certificate lists third 
degree heart block as a significant condition that 
contributed to death.  Pursuant to 38 C.F.R. § 3.300(b)(3) as 
it presently reads, there is an exception to the general bar 
to service connection for disability or death related to the 
use of tobacco products for secondary service connection for 
ischemic heart disease or other cardiovascular disease under 
38 C.F.R. § 3.310(b).  However, since § 3.310(b) pertains to 
service connection for a disability based on aggravation of 
nonservice-connected disabilities and since the veteran's 
heart disability is not service connected on this basis, this 
exception to 38 C.F.R. § 3.300(a) does not apply in this 
case. 

Service connection may therefore be awarded only if the 
competent evidence demonstrates that the veteran's COPD or 
heart disability is directly related to his active duty 
service (and not through tobacco use), or that some other 
service-related disability unrelated to the veteran's 
nicotine dependence contributed to his death.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2008).  The competent 
evidence simply does not show any other theory of 
entitlement.  As such, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In regard to the appellant's claim for additional burial 
benefits, the record shows that the appellant initially filed 
a claim for burial benefits in February 2005 and was granted 
such benefits in March 2005.  Then, in an August 2005 
decision letter, the RO informed the appellant that she was 
being denied additional burial benefits payable based on the 
death of the veteran.  Later in August 2005, the appellant 
filed a notice of disagreement wherein she noted that she 
"deserved to be compensated for [service connected] burial 
benefits".  No statement of the case has been issued on this 
matter.  Thus, in light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Based on the foregoing, the case is REMANDED for the 
following action:

Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the appellant 
regarding entitlement to additional 
burial benefits.  The appellant and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal in this matter if the appellant 
wishes to complete an appeal from this 
determination.  Then, only if the appeal 
is timely perfected, the issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


